DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                   
Response to Amendment
The amendment filed on 03/29/2021 is acknowledged and entered by the Examiner. Claims 1-4 and 6-7 have been amended. Claims 5, 8, and 13 have been canceled. New claims 16-18 have been added. Non-elected claims 7, 9-12, and 14-15 have been previously withdrawn from further consideration. Claims 1-4, 6, and 16-18 are currently pending in the instant application.  
The objection of claims 1-6 due to minor informality is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Kabalnov (US 2008/0231873 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claims 5-6 under 35 U.S.C. 103 as being anticipated by Kabalnov (US 2008/0231873 A1) in view of Goto (US 2003/0079643 A1) is withdrawn in view of Applicant’s amendment.
Specification
The amendment to the specification filed on 03/29/2021 is acknowledged by the Examiner.  
Election/Restrictions
Claims 1-4 and 6 are allowable. The restriction requirement between Groups I, II, and III, as set forth in the Office action mailed on 08/05/2020, has been reconsidered in view of the The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/05/2020 is partially withdrawn.  Claims 7 and 9-12, directed to are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 14-15, directed to remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 14-15 directed to invention non-elected without traverse. Accordingly, claims 14-15 have been cancelled.
Examiner’s Statement of Reason for Allowance
Claims 1-4, 6, 7, 9-12, and 16-18 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 03/29/2021, have been carefully reviewed and searched. Currently, there is no prior art alone or in combination that teaches or fairly suggest a material set comprising a detailing agent comprises 10-20 wt% of a water-soluble co-solvent consisting of triethylene glycol and 2-pyrrolidone as required in claims 1 and 7. Therefore, claims 1 and 7 are allowable over the prior art of record. Claims 2-4, 6, 9-12, and 16-18 directly or indirectly depend from claims 1 and 7 and are allowable based on their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761